 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


PATENT AND TECHNOLOGY LICENSE AND
PURCHASE OPTION AGREEMENT


This Patent and Technology License and Purchase Option Agreement is entered into
on June 20, 2016 (“Signing Date”) by and between (i) Q BioMed Inc. (“Q Bio”) and
(ii) Bio-Nucleonics Inc. (“BNI”): BNI and Q Bio are hereinafter also referred to
individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, BNI owns the BNI Assets (as defined herein);
 
WHEREAS, Q Bio wishes to exclusively license the BNI Assets, and BNI is willing
to grant such license to Q Bio on the conditions set forth herein; and
 
WHEREAS, Q Bio wishes to acquire an option to purchase the BNI Assets, and BNI
is willing to sell such an option to Q Bio on the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual obligations and covenants
contained herein, the Parties have agreed as follows:
 
1.           Definitions.
 
The following capitalized terms when used in this Agreement shall have the
respective meanings ascribed thereto below. Other capitalized terms are defined
elsewhere in this Agreement.
 
1.1        “Affiliate(s)” shall mean, with respect to a Party, any one or more
legal entities (i) owned or controlled by the Party, or (ii) owning or
controlling the Party, or (iii) owned or controlled by the legal entity owning
or controlling the Party, but any such legal entity shall only be considered an
Affiliate of a Party for as long as such direct or indirect ownership or control
exists. For the purposes of this definition a legal entity shall be deemed to
own or control another legal entity if more than 50% (fifty percent) of the
voting stock of the latter legal entity, ordinarily entitled to vote in the
meetings of shareholders of that entity (or, if there is no such stock, more
than 50% (fifty percent) of the ownership of or control in the latter legal
entity), is held, directly or indirectly, by the owning or controlling legal
entity, or if a legal entity has the ability to appoint a majority of the board
of directors of another legal entity or to hire and/or replace another legal
entity’s upper management.
 
1.2           “Agreement” shall mean this Patent and Technology License and
Purchase Option Agreement, including all its exhibits and annexes.
 
1.3           “Authorization” means any consent, approval, order, license,
permit and other similar authorization of or from (including any applications
to), any Governmental Entity, together with any renewals, extensions, or
modifications thereof and additions thereto.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 1

--------------------------------------------------------------------------------

 




 
1.4           “BNI Assets” shall mean
 
(i)           BNI IP;
 
(ii)           BNI Patents, if any;
 
(iii)           BNI Products; and
 
(iv)           all licenses, market authorizations granted to BNI by a
governmental agency (including -an abbreviated new drug application (ANDA) under
the U.S. Federal Food, Drug, and Cosmetic Act or other governmental approvals
(as may be subsequently amended and/or approved) relating to BNI IP, BNI Patents
and BNI Products (a “Market Authorization License”).
 
1.5           “BNI IP” shall mean all IP (including the BNI Patents, if any, and
know how) owned by BNI that is related to Strontium-Chloride 89 (“SR89”),
including methods and licenses for procurement, transport, end-product
manufacturing, distribution, sales and marketing and all improvements to “BNI
IP” made after the Closing, including those related to any and all therapeutic,
diagnostic, pain relief or other uses of “BNI IP” for any matter (including, but
not limited to, prostate cancer, breast cancer, bone cancer, palliation or
therapeutic use).
 
1.6      “BNI Patents” shall mean all BNI Patents and patent applications
related to SR89 (including those listed on Exhibit 1.6) and any new patent
application encompassing an invention comprising BNI IP; and any patent that
issues therefrom together with any renewal, division, continuation, continued
prosecution application or continuation-in-part of any of such patents,
certificates, and applications, any and all patents or certificates of invention
issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, provisional filings, parent applications, renewals, substitutions,
confirmations, registrations and revalidations of or to any of the foregoing,
and any foreign counterparts of any of the foregoing.
 
1.7           “BNI Product” shall mean any Product related to BNI IP, made or
commercialized by, for or on behalf of BNI or its Affiliates in any country or
territory in the world (or any component or subsystem thereof).
 
1.8           “Business Day” means any day other than a Saturday, Sunday or
statutory holiday in the city of New York, United States.
 
1.9           “First Sale” means the first commercial sale of a BNI Product to
an arms-length third party, of an aggregate of more than $****.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 2

--------------------------------------------------------------------------------

 




 
1.10           “Environmental Laws” means all federal, state or local laws
(including any statute, rule, regulation, ordinance, code or rule of common
law), and all judicial or administrative interpretations thereof, and all
decrees, judgments, policies, written guidance or judicial or administrative
orders relating to the environment, health, safety or Hazardous Substances,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9901 et seq., the Resource Conservation and Recovery Act of
1976, 42 U.S.C. § 6901 et seq., the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq., the Clean Air Act, 42 U.S.C. §
7401 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Toxic Substance Control Act, 15 U.S.C. § 2601 et seq., the Safe Drinking
Water Act, U.S.C. § 300f et seq., the Occupational Safety and Health Act, 42
U.S.C. § 1801 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. § 136 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq., and their state counterparts or equivalents, all as amended, and
any regulations or rules adopted or promulgated pursuant thereto.
 
1.11           “Governmental Entity” means any federal, state, provincial,
local, foreign or supranational (a) government; (b) court of competent
jurisdiction; (c) governmental official agency, arbitrator, authority or
instrumentality; (d) department, commission, board or bureau; or (e) regulatory
body, including the U.S. Food & Drug Administration (the “FDA”), and the United
States Drug Enforcement Administration.
 
1.12           “Gross Profits” shall mean Q Bio’s gross revenue derived from the
sales of a BNI Product less the direct cost of goods sold which shall only
include the costs directly associated with (i) the acquisition of raw materials,
(ii) direct manufacturing cost, (iii) logistics and delivery and (iv) contract
sales and marketing organizations but which shall not exceed 50% of the net
profits to Q Bio from the sales of BNI Products.
 
1.13           “Hazardous Substance” means any: contaminant or pollutant; toxic,
radioactive or hazardous waste, chemical, substance, material or constituent;
asbestos; polychlorinated byphenyls (PCBs); paint containing lead or mercury;
fixtures containing mercury or urea formaldehyde; natural or liquefied gas;
flammable, explosive, corrosive, radioactive, medical and infectious waste; and
oil or other petroleum product, all as defined in Environmental Laws.
 
1.14      “Intellectual Property” or “IP” shall mean:
 
(i)           inventions and discoveries, whether patentable or not, all
patents, registrations, invention disclosures and applications therefor,
including divisions, continuations, continuations-in-part and renewal
applications, and including renewals, extensions and reissues;
 
(ii)           Trade Secrets;
 
(iii)           to the extent not meeting the definition of Trade Secrets, other
confidential information, know-how, processes, schematics, business methods,
formulae, drawings, prototypes, models, designs, customer lists and supplier
lists;
 
(iv)           published and unpublished works of authorship, whether
copyrightable or not, including, without limitation, databases or other
compilations of information), copyrights therein and thereto, and registrations
and applications therefor, and all renewals, extensions, restorations and
reversions thereof; and
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 3

--------------------------------------------------------------------------------

 




 
(v)           all other generally recognized intellectual property or
proprietary rights (including trademarks, service marks and similar rights in
marks, names and logos).
 
1.15           “Knowledge” shall mean actual knowledge and any knowledge that
would have been acquired upon reasonable inquiry and investigation; as applies
to BNI Assets, such knowledge shall be limited to Dr. Stanley Satz and Ms. Rose
Satz, except where otherwise stated.
 
1.16           “Legal Requirement” means any constitution, act, statute, law
(including common law), ordinance, treaty, rule or regulation of any
Governmental Entity.
 
1.17           “Principal Market” means (i) any national exchange on which the
Common Stock is traded, and if none then (ii) the NASDAQ, and if not then (iii)
the OTCQB of the OTC Markets Group Inc., and if not then (iv) the
Over-the-Counter Bulletin Board of the Financial Industry Regulatory Authority,
Inc.
 
1.18           “Royalty Reporting Form” shall mean a written statement in the
form as attached hereto as Exhibit 1.18 signed by a duly authorized officer on
behalf of Q Bio.
 
1.19           “Technology” shall mean any technical information, clinical trial
data, know-how, processes, procedures, methods, formulae, protocols, techniques
documentation, works of authorship, data, designations, substances, components,
inventions (whether or not patentable)ideas, trade secrets and other information
or materials, in tangible or intangible form, as it relates to discoveries,
inventions, and indications that are related to BNI Assets.
 
1.20           “Third Party” shall mean any entity, person or government entity
other than a Party or an Affiliate of a Party.
 
1.21           “Trade Secret” shall mean information and know-how to the extent
that such information or know-how (a) derives independent economic value, actual
or potential, from not being generally known to the public or to other persons
who can obtain economic value from its disclosure or use and (b) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.
Trade Secrets may include, but are not limited to confidential information,
know-how, processes, schematics, business methods, formulae, customer lists, and
supplier lists that meet the foregoing definition.
 
1.22           “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 4

--------------------------------------------------------------------------------

 




 
1.23           “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If VWAP cannot be calculated for such security
on such date on any of the foregoing bases, the VWAP of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.
 
2.           License and Option
 
2.1             License of BNI IP. Subject to the terms and conditions of this
Agreement and in exchange for Q Bio’s payment of the Initial Cash Payment and
Initial Stock Payment (each, as defined herein), BNI hereby grants to Q Bio and
its present and future Affiliates, effective as of the Closing, a worldwide,
exclusive, perpetual (subject to Section 2.4 of this Agreement) and transferable
(subject to Section 12 of this Agreement) license (with the right to sublicense
through one or multiple tiers solely as set forth in this Agreement) under the
BNI Assets to research, develop, make, have made, use, have used, import, sell,
have sold and otherwise commercialize and exploit any BNI Assets.
 
2.2            Transfers of BNI Assets. Without the prior written consent of Q
Bio, BNI shall not sell, assign or otherwise transfer ownership or any rights in
any of the BNI Assets to an Affiliate or a Third Party. In the event that Q Bio
provides such consent and BNI sells, assigns or otherwise transfers ownership or
rights in any of the BNI Assets to an Affiliate or a Third Party, such transfer
shall only be valid if (i) BNI explicitly stipulates that the rights and
licenses granted to Q Bio and its present and future Affiliates pursuant to this
Agreement shall remain in force and (ii) such Affiliate or a Third Party assumes
in writing addressed to Q Bio all of BNI’s obligations under this Agreement in
connection with such transferred BNI Assets. Any transfer or assignment not so
construed shall be null and void. An identical obligation shall be imposed by
BNI on the acquirer, including the obligation to impose the same on every
subsequent acquirer or assignee.
 
2.3       Option to Purchase BNI Assets. At the Closing, BNI grants Q Bio an
option to purchase the BNI Assets (the “Option”) for the Total Cash Investment
(as defined in Section 3.2(b)). Upon full payment of the Total Cash Investment,
Q Bio may exercise the Option by providing written notice of its decision to
exercise the Option to BNI. Promptly, but no more than 10 Trading Days after it
has provided such notice to BNI, BNI shall deliver to Q Bio all documents
reasonably required by Q Bio to assign and transfer the BNI Assets and, for any
Technology that is not BNI IP and is instead licensed to BNI, BNI shall, assign
such licenses to Q Bio where the foregoing is permitted under the terms of such
license. This exclusive option will expire three (3) years after the date of
Closing, at which point the BNI Assets would automatically revert back to BNI
under the terms described in 2.4 below. In the event that BNI abandons BNI IP
pursuant to Section 6.1 hereof, Q Bio may elect at its sole discretion to
exercise its Option with respect to such BNI IP but only after Total Cash
Investment has been transferred to BNI in full.  Such an exercise of the Option
shall not prejudice the Option as it relates to any BNI Assets that are not
Abandoned IP.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 5

--------------------------------------------------------------------------------

 




 
2.4            Reversion of License/Ownership. Subject to the continuing royalty
payments found in Section 3.4 of this Agreement, all rights, title and interest
in the BNI Asset-shall automatically revert to BNI (and Q Bio shall take all
steps and measures to give effect to the foregoing) in the event that: (i) Q Bio
fails to exercise the option found in Section 2.3 hereof within 3 years of the
Closing, as described in 2.3 above; or (ii) Q Bio materially breaches any
payment obligation in Section 3.2 of this Agreement. Q Bio’s Total Cash
Investment at the point of reversion, shall be repaid by way of the royalty
found in section 3.4 or, at Q Bio’s discretion, converted into BNI common stock
using a valuation based on the price of the common stock in terms of the last
subscription of BNI common stock or, if no subscription has taken place in the
prior 12 months, then using a valuation established by an independent third
party that is acceptable to both BNI and Q Bio.
 
3.        Closing and Consideration Items
 
3.1        Closing. Subject to the terms and conditions hereof, the closing of
the transactions contemplated herein (“Closing”) will take place on or before
June 20, 2016 (the “Closing Date”). The Closing shall be held at the offices of
Sanders Ortoli Vaughn-Flam Rosenstadt LLP at 501 Madison Avenue, New York, NY,
USA, or another place as mutually agreed to by the Parties.
 
3.2       License Purchase Price. In exchange for the license granted in Section
2.1 hereof and the Option, Q Bio shall:
 
(a)         issue to BNI - 110,000 shares of its common stock (the “Stock
Payment”) pursuant to the following schedule:
 
(i)  
50,000 shares of Q Bio common stock upon Closing (the “Initial Stock Payment”);

 
(ii)  
**** shares of Q Bio common stock upon successful amendment of ANDA 75-941Market
Authorization License granted to BNI on January 6, 2003 by the FDA (a copy of
which license is attached hereto as Exhibit 3.2(a)(ii) to allow Isotex or
another properly licensed entity to manufacture Strontium Chloride Sr89
Injection, USP (the “Amended FDA Market Authorization License”), provided that
if such  amendment occurs after the Amended Market Authorization Deadline such
amount shall be reduced to **** shares (“Market Authorization Stock Payment”);
and

 
(iii)  
**** shares of Q Bio common stock upon the First Sale, provided that if the
Amended FDA Market Authorization License is approved by the U.S. FDA after the
Amended Market Authorization Deadline such amount shall be reduced to ****
shares (“First Sale Payment”).

 

* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 6

--------------------------------------------------------------------------------

 




 
From the time each of the Initial Stock Payment, Market Authorization Stock
Payment and First Sale Payment are issued, the shares of common stock underlying
each issuance shall be held in escrow at SOVR Law and restricted from transfer
pursuant to the terms of a lock-up agreement, the form of which shall be
delivered within ten business (10) days of Closing (the “Lock-Up Agreement”).
 
(b)           subject to the terms ultimately agreed to between BNI and the
holders of the liens found in Exhibit 7.3 hereto, pay $850,000 to be used in the
final steps to acquire BNI Asset and commercialize a BNI Product in accordance
with the use of proceeds found in Schedule 3.2(b) (“Total Cash Investment”). Of
the Total Cash Investment Q Bio shall transfer:
 
(i)           $**** to BNI at Closing directly to BNI (the “Initial Cash
Payment”) (ii) $**** to BNI no later than 30 days from Closing to third parties
approved in writing by BNI that are preparing or supporting the preparation of
the Amended FDA Market Authorization License and/or to undertaking studies or
other actions necessary to complete such Amended FDA Market Authorization
License; and
 
(iii)           the remaining $****  Total Cash Investment in accordance with a
timeline to be mutually agreed upon between the Parties, but in no event longer
than 12 months from the Closing; provided that prior to the approval of the
Amended FDA Market Authorization License by the FDA such payments shall be made
either directly to BNI or to third parties approved in writing by BNI, as agreed
to by the Parties, for activities that include preparing the Amended FDA Market
Authorization License, undertaking studies or other actions necessary to
complete such Amended FDA Market Authorization License
 
3.3       Royalty.
 
(a) Subject to subsection (c) of this section 3.3, Q Bio agrees to pay to BNI a:
(i) **** % royalty on Gross Profits until BNI has been paid a total of $**** ,
(ii) **** % royalty on Gross Profits until BNI has been paid a total of an
additional $****  and (iii) after BNI has received a total of $****  from (i)
and (ii) above, it shall receive a perpetual royalty of **** % on Gross Profits.
 
(b) Within thirty (30) calendar days following the end of each calendar quarter
after the Closing, Q BIO shall submit to BNI (even in the event that no
royalties are due) a royalty reporting form, duly completed by an authorized
officer of Q Bio, together with any payments due under this Section.
 
(c)  First Sale, as defined herein, shall take place no later than ****  months
after BNI has completed all regulatory and manufacturing tasks associated with
the Product so that it can be commercialized.  Subject to the Parties having
made a good faith and commercially reasonable effort, Q Bio shall pay the
following minimal royalty guarantee in cash: (1) Year 1 following First Sale:
$****; (2) Year 2 following First Sale: $****  and (3) Year 3 following First
Sale: $****.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 7

--------------------------------------------------------------------------------

 




 
3.4           Royalty in the event of Reversion.
 
(a) If a reversion occurs pursuant to Section 2.4(a), in exchange for all Stock
Payments and all cash invested to the date of such reversion, BNI shall pay to Q
Bio a royalty in all income derived from BNI Products or BNI Assets equal to (i)
**** % until such time that the aggregate of royalties paid to Q Bio exceeds
twice the aggregate of all Total Cash Investment paid by Q Bio and (ii) in the
event that the aggregate of the Total Cash Investment paid to BNI, any royalties
paid under Section 3.3 hereof and any other amounts advanced to or on behalf of
BNI by Q Bio equals or exceeds $****  as of the date of reversion, **** %
thereafter in perpetuity.
 
(b) Within thirty (30) calendar days following the end of each calendar quarter
after the Closing, BNI shall submit to Q Bio (even in the event that no
royalties are due) a royalty reporting form, duly completed by an authorized
officer of BNI, together with any payments due under this Section.
 
3.5           Wiring Instructions. All payments by Q Bio directly to BNI under
this Agreement shall be made by wire to the account designated by BNI in
writing. All payments by Q Bio to third parties on behalf of BNI shall be made
pursuant to the preferences of the respective third party.
 
3.6           Sale of Certain BNI Assets.
 
(i) If Q Bio sells BNI Assets or the rights to commercialize a BNI Product, in
each case, that is not in existence on the date of the Closing, to an unrelated
third party (a “Non-Royalty Based Economic Event”) within the first twelve
****  months following the Closing, Q Bio shall deliver to BNI within five (5)
Business Days of the closing of such sale, **** percent (**** %) of the value
received by Q Bio attributable to the BNI Assets.
 
(ii) If Q Bio engages in a Non-Royalty Based Economic Event between ****  and
****  months after the Closing, Q Bio shall deliver to BNI within five (5)
Business Days of closing of such sale, **** % of the value received by Q Bio
attributable to the BNI Assets.
 
(iii) If Q Bio engages in a Non-Royalty Based Economic Event after the
****  month anniversary of the Closing, Q Bio shall deliver to BNI within five
(5) Business Days of closing of such sale, **** % of the value received by Q Bio
attributable to the BNI Assets. For point of clarification a “sale” does not
include a royalty and or license arrangement with a third party.
 
(iv) If Q Bio sells BNI Assets or the rights to commercialize a BNI Product, in
each case, that is not in existence on the date of the Closing to a third party
introduced to Q Bio by BNI at any time during the Term, Q Bio shall deliver to
BNI, within five (5) Business Days of the closing of such sale, an additional
**** % of the value received by Q Bio attributable to the BNI Assets.
 
(v) If Q Bio sublicenses the rights under this Agreement to a Third Party, Q Bio
shall remain the responsible party with regard to honoring all obligations to
BNI under this Agreement.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 8

--------------------------------------------------------------------------------

 




 
3.7           Late Payments. Any cash amounts not paid when due under this
Agreement shall automatically accrue interest from the date when due until
actually paid at a rate equal to the sum of **** percent (%) plus the prime rate
of interest quoted in the Wall Street Journal (West Coast edition) per annum
calculated daily on the basis of a 365-day year, or if such edition is
unavailable, a similar reputable data source; provided, however, that in no
event shall such rate exceed the maximum annual interest rate permitted under
applicable law. For clarity, accrual of interest on late payments will be in
addition to any other remedy available in regards to the party in breach of its
payment obligation.
 
3.8           Taxes. In the event that the governmental authorities of any
country imposes any withholding taxes on payments made hereunder and requires
the payor to withhold such tax from such payments, the payor may reduce the
payment due by the amount of such tax. In such event, the payor shall promptly
provide the payee with tax receipts issued by the relevant tax authorities and
with reasonable assistance in obtaining any credits for, and reductions to or
exemptions from, such amounts.
 
3.9            Records. Each Party shall (and shall ensure that its Affiliates
and their respective licensees and sub-licensees, as applicable) maintain
complete, true and accurate books of accounts and records reasonably sufficient
for the purpose of determining the payments to be made to the other Party under
this Agreement for at least three (3) years following the end of the calendar
quarter to which they pertain. Each Party shall provide the other Party or its
respective agents access to such documents upon at least ten (10) Business Days’
prior written notice during normal business hours and in such a manner as not to
interfere unduly with normal business activities and provided further that any
such agent first executes a confidentiality agreement in favor of the Party
providing the documents which includes obligations, restrictions and other
requirements comparable to those of this Agreement.
 
4.           Representation, Warranties and Covenants


4.1           BNI. Unless stated to the contrary, BNI and any Affiliates, each
hereby represents and warrants or covenants (as the case may be) as follows:


(i)           Ownership of BNI Assets.  BNI (A) is the owner of all of the BNI
Assets and it has good and valid title to the BNI IP; (B) owns the BNI Assets
free and clear of any liens, security interests, licenses, charges,
encumbrances, equities, claims or similar restrictions; and (C) is not a party
to and is not bound by any agreement or understanding (whether written, oral,
express or implied) relating to any of the BNI Assets, and there is no
agreement, understanding, order or decree to which any of the BNI Assets is
subject.
 
(ii)           Compliance with all necessary legal requirements.
 
(a)           Since January 1, 2012, it has been in compliance in all material
respects with all legal requirements relating to the BNI Assets. Since January
1, 2012, it has not received any notice, claim, request for information,
complaint or administrative or judicial order from any governmental entity or
any written notice, claim, request for information or complaint from any other
person alleging any failure to comply with or any liability under any legal
requirement relating to BNI Assets, and to the knowledge of BNI, none is pending
or threatened, or have been received by BNI prior to January 1, 2012, except for
any such notice relating to an immaterial failure to comply that has since been
cured.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 9

--------------------------------------------------------------------------------

 




 
(b)           There has not been any action, operating practice or failure to
act by BNI that would reasonably be expected to give rise to a liability on the
part of Q Bio as a result of:
 
(1) the generation, handling, storage, use, presence, transportation, treatment
or disposal or arranging for transportation or disposal of any Hazardous
Substance in connection with its intended use;
 
(2) any emission, discharge or release of any hazardous substance into or upon
the air, surface water, ground water, drinking water, sediments or land in
connection with its intended use;
 
(3) any disposal, handling, manufacturing, processing, distribution, use,
treatment or transport of any Hazardous Substances in connection with the
intended use;
 
(4) the presence of any Hazardous Substances (including asbestos, urea
formaldehyde foam installation or similar substances contained in building
materials) in the operation of the intended use; or
 
(5) sending or disposing of, otherwise taking or transporting, arranging for the
taking or disposal of or release of a Hazardous Substance to or at a site that
is contaminated by any Hazardous Substance or that, pursuant to any
Environmental Law: (A) has been placed on the “National Priorities List,” the
“CERCLIS” list, or any similar state or federal list; or (B) is subject to or
the source of a claim, an administrative order or other request to take removal,
remedial, corrective or any other response action under any Environmental Law or
to pay for the costs of any such action at the site.
 
(6) BNI holds all Authorizations issued by or on behalf of any Governmental
Entity that are required to develop the BNI Assets or pursuant to any
Environmental Laws for the conduct by BNI and its Affiliates of the intended use
and the possible ownership of BNI Assets (“Environmental Permits”), except where
the failure to hold such Environmental Permits would not have a material adverse
effect on the value of BNI Assets taken as a whole. Any such Environmental
Permits held by BNI are currently in full force and effect. BNI and its
Affiliates are and for the past five years have been in compliance in all
material respects with all terms and conditions of such Environmental Permits,
and with all other applicable limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
Environmental Laws.
 
(c)           BNI has not, either expressly or by operation of law, assumed or
undertaken, or agreed to indemnify, any liability or corrective, investigatory
or remedial obligation of any other Person, relating to any Environmental Laws.
 
(d)           BNI has made available to Q Bio copies of all environmental
reports, audits, permits, licenses, registrations and other environmental,
health or safety documents relating to the BNI Assets that are in BNI’s
possession or control.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 10

--------------------------------------------------------------------------------

 




 
(iii)           Regulatory Matters.
 
(a)           Except as set out in Schedule 4.1(iii)(a), BNI Product are being
or have been developed, manufactured, tested, packaged, distributed, and sold in
substantial compliance with all applicable requirements under the Federal Food,
Drug and Cosmetic Act (“FDCA”), the Public Health Service Act (“PHSA”) and the
regulations of the Food and Drug Administration (“FDA”) promulgated thereunder
and similar applicable foreign Legal Requirements, including those relating to
investigational use, good manufacturing practices, good clinical practices, good
laboratory practices, registration and listing, record keeping, adverse event
reporting, and submission of other required reports. The required licenses and
authorizations are current and in full force and effect and include all
necessary and relevant regulatory filings and governmental registrations made by
or issued to BNI or any of its Affiliates that relate specifically to BNI
Products. BNI has made available to Q Bio true and complete copies of all
governmental correspondence (including copies of official notices, citations or
decisions) in the files of BNI or its Affiliates relating to the Specified
Authorizations.
 
(b)           Except as set out in Schedule 4.1(iii)(b), BNI or its Affiliates
have obtained all necessary licenses, permits and registrations required by FDA,
any other applicable Governmental Entity, and any applicable foreign regulatory
authority to permit the operation of the intended use by BNI and the Affiliates
as presently conducted and all such licenses, permits and registrations are
included in the Specified Authorizations. Neither BNI nor any of its Affiliates
have received any communication from any Governmental Entity threatening to
withdraw or suspend any such license, permit, or registration. BNI or its
Affiliates have filed with the applicable regulatory authorities all required
filings, declarations, listings, registrations, reports or submissions,
including adverse event reports. All relevant filings, declarations, listings,
registrations, reports or submissions were in compliance with all applicable
Legal Requirements when filed, and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listing, registrations, reports or submissions.
 
(c)           Neither BNI nor any of its Affiliates nor, to the Knowledge of
BNI, any of the officers, key employees, agents or clinical investigators acting
for BNI or any of its Affiliates has received any communication from FDA or any
other Governmental Entity, including without limitation any warning letter or
untitled letter that alleges or suggests that the intended use is not in
compliance with any applicable requirements under the FDCA, the PHSA, FDA
regulations promulgated thereunder, or similar applicable foreign Legal
Requirements.
 
(d)           Neither BNI nor any of its Affiliates nor, to the Knowledge of
BNI, any of the officers, key employees, agents or clinical investigators acting
for BNI or its Affiliates, has committed any act, made any statement or failed
to make any statement or commit any act that would reasonably be expected to
provide a basis for the FDA to invoke its policy with respect to “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities” set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto. Additionally,
neither BNI or its Affiliates, nor to the Knowledge of BNI, any officer,
employee or agent of BNI or its Affiliates has been convicted of any crime or
engaged in any conduct that would reasonably be expected to result, or has
resulted, in (i) debarment under 21 U.S.C. Section 335a or any similar state
Legal Requirement; or (ii) exclusion under 42 U.S.C. Section 1320a-7 or any
similar state Legal Requirement.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 11

--------------------------------------------------------------------------------

 




 
(e)           To the Knowledge of BNI, there are no investigations, suits,
claims, actions or proceedings against or affecting BNI or any Affiliate
relating to BNI  Assets, including those relating to or arising under applicable
Legal Requirements relating to government health care programs, private health
care plans, or the privacy and confidentiality of patient health information.
 
(f)           BNI and the Affiliates are in compliance in all material respects
with all healthcare Legal Requirements to the extent applicable to the operation
of the intended use and the sale of BNI Products, as currently conducted,
including any and all federal, state and local fraud and abuse laws, including
the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)), the civil False
Claims Act (31 U.S.C. § 3729 et seq.) and the regulations promulgated pursuant
to such statutes. Neither BNI nor any Affiliate is subject to any enforcement,
regulatory or administrative proceedings against or affecting BNI relating to or
arising under the FDCA or similar Legal Requirement, and to the Knowledge of BNI
no such enforcement, regulatory or administrative proceeding has been
threatened.
 
(iv)           No Infringement.  BNI represents and warrants, that to its
Knowledge: (A) none of the BNI Assets infringes or conflicts with any
proprietary right or other right of any person, and neither the use of any of
the BNI Assets; (B) the manufacture, use or sale of any of Technology will not
infringe or conflict with any proprietary right or other right of any person;
(C) there is no claim pending or threatened against BNI or any other person
alleging that any of the BNI Assets, or the use of any of the BNI Assets or the
manufacture, use or sale of any of Technology, infringes or conflicts with, or
will infringe or conflict with, any proprietary right or other right of any
person, and there is no basis for the assertion of any such claim; (D). there is
no existing or potential infringement of any of the BNI Assets; or (E) no
application for a potentially interfering patent has been filed, and no
potentially interfering patent has been issued.
 
(v)           Trade Secrets.  BNI represents and warrants that, to its
Knowledge: (A) no part of the Trade Secrets is part of the public knowledge or
literature; and (B) BNI has taken all measures and precautions necessary to
protect the secrecy, confidentiality and value of the Trade Secrets.
 
(vi)           Non-Contravention.  BNI represents and warrants that (A) neither
the execution and delivery of this Agreement nor the performance of this
Agreement will result (with or without notice or lapse of time) in (i) a
violation of any judgment, order or decree to which BNI is subject; (ii) a
breach or violation of any agreement or understanding (whether oral, written,
express or implied) to which BNI is a party or by which BNI is bound; or (iii)
the termination of, or the imposition of any lien, security interest, license,
charge, encumbrance, equity, claim, restriction, tax or assessment on or with
respect to, any of the BNI Assets; and (B) no consents of, or notice to, any
third party is required for BNI to execute and deliver this Agreement.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 12

--------------------------------------------------------------------------------

 




 
(vii)           No Bankruptcy Proceedings.  BNI represents and warrants that it
has not (i) made a general assignment for the benefit of creditors, (ii) filed
any voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by any creditor, (iii) suffered the appointment of a receiver to take
possession of all or any portion of its assets, (iv) suffered the attachment or
judicial seizure of all or any portion of its assets, (v) admitted in writing to
any one or more of its lenders or trade creditors its inability to pay its debts
as they come due, (vi) made an offer of settlement, extension or composition to
its creditors generally nor (vii) does it have any current intention to
undertake such actions or Knowledge that such actions are being taken against
it.
 
(viii)           IP protection.  Between the Closing and the actual transfer of
the files related to the BNI Assets, BNI shall use commercially reasonable
efforts to preserve its ownership of the BNI IP and shall not, directly or
indirectly, sell, transfer, lease, license, sublicense, mortgage, pledge,
encumber, grant or otherwise dispose of or grant a lien on any BNI IP, or amend
or modify any existing agreements with respect to any BNI IP. Upon payment of
Total Cash Investment and subsequent exercise by Q Bio of the Option, BNI shall
take all actions reasonably requested of it to transfer the BNI Assets .
 
(ix)           Securities Regulation Matters.  BNI understands that the shares
of common stock that it is to receive under this Agreement have not been
registered under the US Securities Act of 1933 (the “US Securities Act”), as
amended, and may not be resold unless an exemption from resale is available
thereunder.  Any shares issued hereunder will bear a restrictive legend (i) to
that effect (which legend will not be removed until Q Bio has received an
opinion from legal counsel that it reasonably approves that such shares may be
resold without violating the US Securities Act) and (ii) and setting out that
such shares are subject to the Lock-Up Agreement.  BNI understands that it may
now, or in the future, be deemed to be an “affiliate” of Q Bio (as such term is
defined under the US Securities Act) and the consequences of being deemed an
affiliate of Q Bio.
 
(x)           Validity; Enforcement
 
. BNI represents and warrants that this Agreement has been duly and validly
authorized, executed and delivered on behalf of BNI and constitutes the legal,
valid and binding obligations of BNI enforceable against BNI in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
 
(xi)           Good Standing. BNI represents and warrants that it is an entity
duly organized, validly existing and in good standing under the state of Florida
with the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 13

--------------------------------------------------------------------------------

 




 
(xii)           Cooperation. BNI agrees to use commercially reasonable efforts
to provide Q Bio with access to all resources available to it, including any
personnel related to the Technology and the BNI Assets and its development. BNI
will use commercially reasonable efforts to procure the assistance of Dr.
Stanley Satz, of BNI, and Ms. Rose Satz, CEO of BNI, to provide assistance as Q
Bio may reasonably request in terms of the development of the assets
contemplated herein and to raise the capital required via corporate
presentations to investor and scientific meetings. Except where otherwise set
out in this Agreement, BNI shall use commercially reasonable efforts to assist
and cooperate with Q Bio in doing all things reasonably necessary, proper or
advisable to consummate the transactions contemplated hereby, including but not
limited to label expansion phase IV comparative study(s). Q Bio agrees to cover
any expenses exceeding the G&A payments made to BNI
 
(xiii)           Use of Total Cash Investment.  BNI shall ensure that all funds
provided in the Total Cash Investment are used for commercial development of BNI
in accordance with Schedule 3.2(b) or as otherwise mutually agreed to by Q Bio
and BNI.
 
(xiv)           Approval of Amended FDA Market Authorization License.  BNI shall
use its best efforts to have the Amended FDA Market Authorization License (as
defined herein) approved by the U.S. FD&A as soon as practicable. In all events
such Amended FDA Market Authorization License approved by the U.S. FDA shall be
approved prior to [date] (the “Amended Market Authorization Deadline”).
 
    4.2           Q Bio hereby represents and warrants, or covenants (as the
case may be) as follows:


(i)           Non-Contravention.  Neither the execution and delivery of this
Agreement nor the performance of this Agreement will result (with or without
notice or lapse of time) in (i) a violation of any judgment, order or decree to
which Q Bio is subject or (ii) a breach or violation of any agreement or
understanding (whether oral, written, express or implied) to which Q Bio is a
party.
 
(ii)           Validity; Enforcement
 
. This Agreement has been duly and validly authorized, executed and delivered on
behalf of Q Bio and constitutes the legal, valid and binding obligations of BNI
enforceable against Q Bio in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
 (iii)           Good Standing. Q Bio is an entity duly organized, validly
existing and in good standing under the laws of the State of Nevada with the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 14

--------------------------------------------------------------------------------

 




 
(iv)           Issuance of Securities
 
. The issuance of the Common Stock of Q Bio under this Agreement has been duly
authorized and upon issuance of such Common Stock in accordance with the terms
of the this Agreement, such Common Stock shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, and is in
compliance with all applicable United States securities laws and regulations.
 
(v)           Equity Capitalization
 
.  As of the date hereof, the authorized capital stock of Q Bio consists of (i)
250,000,000 shares of Common Stock, of which, 8,749,835 are issued and (ii)
100,000,000 shares of blank check preferred stock, of which, none are issued and
outstanding.
 
(vi)           Cooperation. Except where otherwise set out in this Agreement, Q
Bio shall use commercially reasonable efforts to take, or cause to be taken, all
actions, and do, or cause to be done, and to assist and cooperate with BNI in
doing, all things reasonably necessary, proper or advisable to consummate the
transactions contemplated hereby.
 
(vii)           Bankruptcy. Q Bio represents and warrants that it has not
(i) made a general assignment for the benefit of creditors, (ii) filed any
voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by any creditor, (iii) suffered the appointment of a receiver to take
possession of all or any portion of its assets, (iv) suffered the attachment or
judicial seizure of all or any portion of its assets, (v) admitted in writing to
one or more of its lenders or trade creditors its inability to pay its debts as
they come due, (vi) made an offer of settlement, extension or composition to its
creditors generally nor (vii) does it have any current intention to undertake
such actions or Knowledge that such actions are being taken against it.
 
 (viii)        Arm’s Length Transaction. The terms and provisions of this
Agreement were negotiated at arm’s length and are fair, reasonable and
consistent with existing market conditions. The transactions contemplated by
this Agreement are not being entered into by Q Bio with the intention of
hindering, delaying or defrauding any of Q Bio’s current or future creditors.
 
(ix)           Management. Q Bio shall use commercially reasonable efforts to
have each of Dr. Stanley Satz and/or Ms. Rose Satz appointed to its Advisory
Board on the date of Closing or as soon as possible thereafter. Upon the
exercise of the Option, each of Dr. and Ms. Satz shall be eligible to receive
stock options to acquire shares of Q Bio common stock on terms consistent with
other Advisory Board members at the discretion of the Q Bio compensation
committee.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 15

--------------------------------------------------------------------------------

 




 
5.           Non-Competition.
 
Unless there is reversion of rights, title and interest in BNI Assets and, if
applicable, other Technology pursuant to Section 2.4 of this Agreement, BNI
shall not directly or indirectly develop, manufacture, distribute, sell or
market any BNI products that would compete with the BNI Assets licensed
hereunder.
 
6.            Intellectual Property Management
 
6.1           Reimbursement and Control.  Upon exercise of the Option, Q Bio
will have the first right to prepare, file, prosecute, or otherwise handle the
rights to the BNI Assets with prior advice and comment from BNI. Q Bio shall pay
all costs and expenses associated with the filing, prosecution and maintenance
of the BNI Patents.  Prior to any transfer of the BNI Assets to Q Bio, BNI shall
pay for any costs and expenses associated with the BNI Patent incurred by Q Bio.
In the event that the BNI decides to abandon certain BNI IP or any Market
Authorization License (“Abandoned IP”), BNI shall so inform Q Bio no less than
sixty (60) days prior to knowingly taking the action or knowingly failing to
act, which would cause such abandonment of rights. Should Q Bio choose to
continue the prosecution or maintenance of all or a part of said Abandoned IP, Q
Bio may choose to pay the cost of such activity and if so, BNI shall take all
commercially reasonable steps to convey such Abandoned IP to Q Bio in the
specific jurisdiction where Q Bio has secured or maintained the proprietary
nature of such Abandoned IP.
 
6.2           Enforcement. If either Party becomes aware of a third party
infringement of any unexpired claim within the BNI Assets, that Party will
promptly notify the other Party with written notice. Q Bio shall have the first
right, but not the obligation, to prosecute in its own name and at its own
expense any infringement of the BNI Assets. If Q Bio elects to commence an
infringement action, Q Bio shall bear all expenses related to such action and,
BNI at its option, may join as a party to such action. Regardless of whether BNI
joins as a party, Q Bio shall control such action, and BNI shall, within reason,
cooperate fully with Q Bio in connection with any such action provided any
reasonable out-of-pocket expense incurred by BNI in providing such cooperation
will be paid by Q Bio. Recoveries or reimbursements from infringement actions
commenced by Q Bio shall be distributed as follow: (i) the Parties shall be
reimbursed litigation expenses, including but not limited to reasonable
attorneys' fees; (ii) as to ordinary damages, Q Bio shall receive an amount
equal to its lost profits or a reasonable royalty on the sales of the
infringer's product (whichever measure of damages the court shall have applied)
and shall be included towards calculations for royalty determination for payment
to Q Bio; and (iii) any remaining recoveries or reimbursements shall be paid
fifty (50%) to Q Bio and fifty percent (50%) to BNI. If Q Bio decides not to
prosecute infringement of any BNI Assets, BNI reserves the right, without
obligation, to prosecute such infringement, in which roles and returns stated
above in this paragraph shall be reversed.


6.3           Patent Term Extension. Where a patent related to a Product is
involved, BNI shall consult with Q Bio in selecting the patent covering each
Product for patent term extension for or supplementary protection certificate
under in accordance with the applicable laws of any country. Each Party agrees
to execute any documents and to take any additional actions as the other Party
may reasonably request in connection therewith.




* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 16

--------------------------------------------------------------------------------

 




 
6.4           Patent Marking. Where a patent related to a Product is involved,
to the extent commercially feasible, BNI will mark all products that are
manufactured or sold under this Agreement with the number of each issued patent
within the Patent Rights that cover such Product(s). Any such marking will be in
conformance with the patent laws and other laws of the country of manufacture or
sale.
 
6.5           Defense. Where a patent related to a Product is involved, Q Bio
will have the first right, but not the obligation, to take any measures deemed
appropriate by Q Bio, regarding (a) challenges to the BNI Patents (including
interferences in the U.S. Patent and Trademark Office and oppositions in foreign
jurisdictions) and (b) defense of the BNI Patent (including declaratory judgment
actions) and/or other BNI Assets. BNI shall reasonably cooperate in any such
measures if requested to do so by Q Bio, provided any reasonable out-of-pocket
expense incurred by BNI in providing such cooperation will be paid by Q Bio.
d
6.6           Third Party Litigation. Where a patent related to a Product is
involved, and a third party institutes a suit against BNI for patent
infringement involving BNI Assets, BNI will promptly inform Q Bio and keep Q Bio
regularly informed of the proceedings.


7.         Conditions to Closing
 
7.1           Closing Conditions. The obligation of Q Bio to effect the Closing
shall be subject to the satisfaction at or prior to the Closing of the following
conditions, unless waived in writing by Q Bio:
 
(i)                Representations and Warranties. Each of the representations
and warranties of BNI set forth in this Agreement shall be true and correct in
all material respects of the Closing Date as though made on and as of the
Closing Date. Each of the representations and warranties of BNI set forth in
this Agreement that is qualified by materiality shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date and each of the other representations and warranties of BNI set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date, subject to the
continued application of such other qualifications in terms of such
representations and warranties.
 
(ii)           Agreements and Covenants. BNI shall have performed or complied in
all material respects with each obligation, agreement and covenant to be
performed or complied with by it under this Agreement on or prior to the
Closing.
 
(iii)           No Injunctions or Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other order (whether
temporary, preliminary or permanent) issued by any court of competent
jurisdiction or other legal restraint or prohibition shall be in effect which
restrains, enjoins or otherwise prohibits the consummation of the transactions
contemplated hereby, nor shall any proceeding brought by any person seeking any
of the foregoing be pending, and there shall not be any action taken, or any law
or order enacted, entered, enforced or deemed applicable to transactions
contemplated hereby, which restrains, enjoins or otherwise prohibits the
consummation of the transactions contemplated.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 17

--------------------------------------------------------------------------------

 




 
(iv)           Officer’s Certificate. Within 10 business days of the Closing,
BNI shall deliver to Q Bio a certificate of BNI executed by an executive officer
of BNI, dated as of the Closing, the form of which is attached hereto as Exhibit
7.1(iv), (i) certifying that, to its Knowledge after having made reasonable
inquiries of its directors and officers and key personnel, the conditions set
forth in Sections 7.1(i), 7.1(ii), and 7.1(iii) have been satisfied, (ii)
certifying a copy of the board of directors’ resolution of BNI approving this
Agreement and the transactions herein, (iii) providing a copy of BNI’s Articles
of Incorporation (as amended) time-stamped by the Department of State of
Florida.
 
(v)           Cooperation Agreements. BNI shall provide Q Bio with the
agreements from each of Dr. Stanley Satz and/or Ms. Rose Satz, the form of which
are attached hereto as Exhibit 7.1(v) shall stating that for so long as such
person is an officer, director, employee or consultant of BNI or its Affiliate
that such person agrees to provide such assistance and cooperation, in its
capacity as officer, director, employee or consultant of BNI or its Affiliate,
as contemplated under this Agreement as well as assist wherever possible to
raise the capital required via corporate presentations to investor and
scientific meetings, provided any reasonable out-of-pocket expense incurred by
BNI in providing such cooperation will be paid by Q Bio.
 
(vi)           Historic Sales Figures and Financial Statements. BNI shall
provide Q Bio with: (A) historic sales figures related to BNI Products;
 
(vii)           Within 10 business days of Closing, Q Bio shall deliver to each
of Dr. Stanley Satz and  Ms. Rose Satz the form of Lock-Up Agreement
incorporating the “leak-out” provisions found in the Term Sheet dated March 23,
2016 and each of Dr. and Ms. Satz shall make a good faith effort to enter into
each of such Agreement within 10 business days following receipt thereof.
 
7.2        Conditions to Closing by BNI. The obligation of BNI to effect the
Closing shall be subject to the reasonable satisfaction at or prior to the
Closing of the following conditions, unless waived in writing by BNI:
 
(i)            Representations and Warranties. Each of the representations and
warranties of Q Bio set forth in this Agreement shall be true and correct in all
material respects of the Closing Date as though made on and as of the Closing
Date. Each of the representations and warranties of Q Bio set forth in this
Agreement that is qualified by materiality shall be true and correct in all
material respects as of the Closing Date as though made on and as of the Closing
Date and each of the other representations and warranties of Q Bio set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date, subject to the
continued application of such other qualifications in terms of such
representations and warranties.
 
 (ii)           Agreements and Covenants. Q Bio shall have performed or complied
in all material respects with each obligation, agreement and covenant to be
performed or complied with by it on or prior to the Closing Date under this
Agreement on or prior to the Closing Date.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 18

--------------------------------------------------------------------------------

 




 
 
(iii)           Officer’s Certificate. Q Bio shall have delivered to BNI a
certificate of Q Bio executed by an officer of Q Bio, dated as of the Closing
Date, the form of which is attached hereto as Exhibit 7.2(iii), (i) certifying
that, to its Knowledge after having made reasonable inquiries of its directors
and officers and key personnel, the conditions set forth in Sections 7.2(i) and
7.2(ii) have been satisfied, (ii) certifying a copy of the board of directors’
resolution of Q Bio approving this Agreement and the transactions herein, (iii)
providing a copy of Q Bio’s Articles of Incorporation (as amended) time-stamped
by the Department of State of Florida and (iv) providing a copy of Q Bio’s
bylaws (as amended, if applicable).
 
(iv)           Delivery of Consideration. Q Bio shall have made, or shall make
simultaneous with Closing, the Initial Cash Payment and the Initial Stock
Payment to BNI.
 
7.3        Additional Conditions to Closing by BNI. Closing shall be conditioned
on satisfaction by BNI of all pre-existing obligations including those listed in
Exhibit 7.3.  Said satisfaction shall take place prior to or at Closing. Subject
to the last sentence of this Section 7.3, if the aggregate settlement figure
differs materially from the $****  found in the “Settlement” column of Exhibit
7.3, the Parties agree to work in good faith to adjust the consideration paid
under this Agreement accordingly. Qbio has the unilateral right to terminate
this Agreement and all obligations hereunder, if: (i) the “Settlement” Figure
materially exceeds $****, or (ii) the terms of any settlement are unacceptable
to Qbio, and BNI hereby waives any claim for damages in any form whatsoever as a
result of such termination.
 
8.        Indemnification
 
8.1           Without in any way limiting any of the rights or remedies
otherwise available to any of Q Bio, its Affiliates and their respective
directors, officers, agents and employees (the “Q Bio Indemnitees”), BNI shall
indemnify and hold harmless each Q Bio Indemnitee against and from any damages
finally awarded against such Q Bio Indemnitee and any cost award made against
such Q Bio Indemnity in regards to any legal proceeding relating to allegations
that Q Bio’s use and/or commercialization of the BNI Assets as permitted under
this Agreement constitutes willful infringement any third party rights in the
United States, provided the foregoing will not apply where the freedom to
operate opinion failed to disclose a third party patent that has been infringed
or did in fact disclose such patent but the parties nevertheless agreed to move
forward irrespective of same.
 
8.2           Without in any way limiting any of the rights or remedies
otherwise available to any of BNI, its Affiliates and their respective
directors, officers, agents and employees (the “BNI Indemnitees”), Q Bio shall
indemnify and hold harmless each BNI Indemnitee against and from any damages
finally awarded against such BNI Indemnitee and any cost award made against such
BNI Indemnitee in regards to any unauthorized use or commercialization of the
BNI Assets, any modification to and/or improvement of the BNI Assets by Bio Q,
or any breach of Bio Q’s confidentiality obligations under this Agreement.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 19

--------------------------------------------------------------------------------

 




 
8.3      Procedures. The Party requesting indemnification (“Indemnitee”) shall
give prompt written notice to the Party required to provide indemnification
(“Indemnifying Party”) of any Third Party Claim, with respect to which
indemnification may be required under this Section 11, provided, however, that
failure to give notice shall not impair the obligation of the Indemnifying Party
to provide indemnification hereunder except if and to the extent that failure
materially impairs the ability of the Indemnifying Party successfully to defend
the Third Party Claim. The Indemnifying Party shall be entitled to assume the
defense and control of any Third Party Claim at its own cost and expense, but
the Indemnitees shall have the right to be represented by its own counsel at its
own cost in such matters. The Indemnitees shall provide all reasonable
assistance to the Indemnifying Party, at the Indemnifying Party’s expense, in
connection with the defense of any Third Party Claim hereunder. Neither Party
shall settle or dispose of any Third Party Claim in any manner which would
adversely impact the rights or interests of the other Party under this Agreement
without the other Party’s prior written consent, without limiting the
application of the royalty-stacking provisions of Section 3.4.
 
9.           Term and Termination
 
9.1      Term. This Agreement shall be effective as of the Closing Date, and
shall remain in force until the fifth anniversary from the Closing Date (the
“Term”).
 
9.2      Termination by BNI. BNI shall have no right to terminate this Agreement
under any circumstances, except in the event that Q Bio fails to exercise its
option within three (3) years of the Closing of this Agreement or Q Bio fails to
satisfy its payment, funding, share issuance and/or confidentiality obligations
under this Agreement, Q Bio has received written notice of such failure to pay
and Q Bio has not cured such failure to pay or contested the duty to pay within
thirty (30) days of Q Bio’s receipt of such written notice (in which case BNI
may terminate this Agreement upon written notice to Q Bio).
 
9.3      Termination by Q Bio.  Q Bio shall have no right to terminate this
Agreement under any circumstances, except in the event that Q Bio elects not to
exercise the Option within three (3) years of the Closing date of this Agreement
and BNI breaches any material term of this Agreement that is not cured within
thirty (30) days of such breach.
 
9.4           No Release from Payment or Obligation. Termination shall not
release either Party from any payment or other obligation that has accrued as of
the effective date of the termination. Without limiting the generality of the
foregoing, each Party shall pay the other, within thirty (30) days after such
termination, amounts equal to all reimbursable expenses, patent royalties,
milestone payments and other payments of whatever nature which are then owed to
such Party hereunder.
 
9.5      Survival. Sections 2.4 and 8 through 15 of this Agreement shall survive
the termination or the expiration of this Agreement for any reason and in all
circumstances. Without limitation to the foregoing, all licenses and sublicenses
granted under this Agreement will forthwith terminate upon termination of this
Agreement.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 20

--------------------------------------------------------------------------------

 




 
10.        Confidentiality.
 
10.1    Definition. “Confidential Information” shall mean all non-public
written, visual, oral and electronic data and information disclosed by one Party
(“Discloser”) to the other Party (“Recipient”) under this Agreement that relates
to the Discloser’s business, technology, products, processes, techniques,
research, development and marketing and is marked as confidential or proprietary
or disclosed under circumstances reasonably indicating that it is confidential
or proprietary. All Confidential Information (including without limitation all
copies, extracts and portions thereof) shall remain the property of Discloser.
Except as expressly agreed otherwise by the Parties, Recipient does not acquire
any intellectual property rights under any disclosure hereunder except the
limited right to use such Confidential Information in accordance with this
Agreement.
 
10.2    Restrictions. Recipient shall hold all Confidential Information of
Discloser in strict confidence and shall not disclose any such Confidential
Information to any Third Party except as expressly provided in this Section.
Recipient may disclose the Confidential Information of Discloser only to
regulatory authorities and employees, agents, contractors, Affiliates and actual
and potential licensees and sublicensees (solely to the extent, in the case of
any such licensee or sublicensee, such Confidential Information to be disclosed
is licenseable or sublicenseable to such licensee or sublicensee), in all such
cases who have a reason to know such information for purposes of Recipient’s
performance of its obligations or exercise of its rights under this Agreement
and (except with respect to regulatory authorities) who are bound in writing by
restrictions regarding disclosure and use at least as protective of Discloser as
the terms and conditions in this Agreement. Recipient shall not use any
Confidential Information of Discloser for the benefit of itself or any third
party or for any purpose other than to perform its obligations and exercise its
rights under this Agreement. Recipient shall take at least the same degree of
care that it uses to protect its own confidential and proprietary information
and materials of similar nature and importance (but in no event less than
reasonable care) to protect the confidentiality and avoid the unauthorized use,
disclosure, publication, or dissemination of the Confidential Information of
Discloser.
 
10.3    Scope. The foregoing restrictions on disclosure and use shall not apply
with respect to any Confidential Information of Discloser to the extent such
Confidential Information: (a) was or becomes publicly known through no wrongful
act or omission of the Recipient or its Affiliates and their respective
employees, agents and representatives; (b) was rightfully known by Recipient
before receipt from Discloser; (c) becomes rightfully known to Recipient from a
source other than Discloser without breach of a duty of confidentiality to
Discloser or its Affiliates or any Third Party having indirectly received or
obtained such information from Recipient or its Affiliates; or (d) is
independently developed by Recipient without the use of or access to the
Confidential Information of Discloser. In addition, Recipient may use or
disclose Confidential Information of Discloser to the extent (i) approved by
Discloser in writing or (ii) Recipient is legally compelled to disclose such
Confidential Information, provided, however, that prior to any such compelled
disclosure, if possible, Recipient shall give Discloser reasonable advance
notice of any such disclosure and shall cooperate with Discloser, at Discloser’s
cost, in protecting against any such disclosure and/or obtaining a protective
order narrowing the scope of such disclosure and/or use of such Confidential
Information.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 21

--------------------------------------------------------------------------------

 




 
            10.4    Terms of this Agreement. The Parties acknowledge the
confidential nature of this Agreement and, except to the extent provided in this
Agreement, neither Party shall disclose the existence or the contents of this
Agreement without obtaining the prior approval of the other Party in writing,
save as required by applicable law (including as required by the United States
Securities and Exchange Commission) or by either Party in connection with the
enforcement of its rights hereunder or on a confidential basis to actual and
potential investors or acquirors and legal counsel who are bound by obligations
of confidentiality at least as restrictive as those set forth in this Agreement.
Any breach by either Party of any of its confidentiality obligations under this
Section 10.4 shall not affect any right or remedy to which the non-breaching
Party would be entitled at law absent this Agreement. BNI acknowledges that Q
Bio will publicly file a copy of this Agreement with the U.S Securities and
Exchange Commission. In such filing, Q Bio will use reasonable efforts to obtain
confidential treatment of those portions of this Agreement that it deems as
sensitive to BNI and Q Bio.
 
10.5    Press Releases. Notwithstanding any other provision of this Section, Q
Bio and BNI may, with prior written consent of the other Party, issue press
releases acknowledging that Q Bio and Q Bio Affiliates have licensed, with an
option to acquire, the BNI Assets, provided that the terms of this Agreement are
not disclosed. Each Party agrees to the issuance of the proposed press release
attached as Exhibit 10.5. Each Party may disclose any information in such press
release (or any subsequent mutually agreed press release or other public
announcement) without the additional consent of the other Party.
 
10.6    Disclosures of Terms to Certain Third Parties. Notwithstanding any other
provision of this Section 10.6, Q Bio shall be entitled to disclose the
existence of this Agreement and the amount of the payment to be made to any
Third Party with which Q Bio has (or in the future may have) an agreement,
arrangement, understanding, or relationship which permits Q Bio or the Third
Party to seek payment or reimbursement, in whole or in part, of any portion of
any of the payments to be made. Before disclosing any information related to
this Agreement to such a Third Party, including but not limited to Q Bio
customers and suppliers meeting the foregoing description, Q Bio shall obtain
agreement from the Third Party that the disclosure shall be on a confidential
basis and that the disclosed information shall not be provided to anyone outside
of the Third Party, other than its outside legal counsel. Q Bio is a company
that has a class of securities registered under the Securities Exchange Act of
1934, and as such, it is required to file a copy of this contract with the U.S.
Securities and Exchange Commission (although such copy may be in redacted for if
confidential treatment is granted).
 
10.7    Limitation of Liability. Except for a breach of Section 10
(Confidentiality), neither Party shall be liable to the other Party, its
employees, directors, shareholders, agents for any indirect or consequential,
incidental, punitive or special, damages (including but not limited to damages
for business interruption or for personal injury) arising out of or in
connection with this Agreement, even if the other Party has been advised of the
possibility of such damages. To the extent either Party is liable to the other
Party for any claims arising out of or in connection with this Agreement, such
liability shall be limited to the greater of (a) the amounts owed or paid by Q
Bio pursuant to Sections 3.2, 3.3, and 3.5 and (b) $**** Million.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 22

--------------------------------------------------------------------------------

 




 
11.        Notices. 
 
Any notice required under this Agreement to be sent by either Party shall be
given in writing by means of a letter or facsimile directed:
 
If to Q Bio:


Q BioMed Inc.
c/o Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Madison Ave.
New York, N.Y. 10022
Attn:           Denis Corin
Email: dcorin@qbiomed.com




With a copy to:


Sanders Ortoli Vaughn-Flam Rosenstadt LLP
501 Madison Ave.
New York, N.Y. 10022
Attn:           William Rosenstadt
Email: wsr@sovrlaw.com


If to BNI:


Bio-Nucleonics, Inc.
2295 NW Corporate Boulevard
Suite 131
Boca Raton, FL 33431
Attn: Mr. Colm King


With a copy to:


Jones Day LLP
World Brickell Plaza
600 Brickell Avenue
Suite 3300
Miami, Florida 33131
Attn: Mr. Edgar Asebey
Email: easebey@jonesday.com
 
or such other address as may have been specified in writing by either Party to
the other. Notice shall be conclusively deemed to have been duly given (a) when
hand delivered to another Party; (b) when sent by email, with receipt
confirmation, to the address set forth above if sent between 8:00 a.m. and 5:00
p.m. recipient’s local time on a business day, or on the next business day if
sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
business day; or (c) the next business day after deposit with an international
overnight courier service, postage prepaid, addressed to the applicable Party as
set forth above with next business day delivery guaranteed, provided that the
sending Party receives a confirmation of delivery from the delivery service
provider.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 23

--------------------------------------------------------------------------------

 




 
12.        No Assignment
 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective Affiliates, successors and assigns. This Agreement shall not be
assignable by either Party, in whole or in part to any Third Party (subject to Q
Bio’s termination rights under Section 13), except that either Party may assign
or transfer this Agreement, without consent, to (a) an Affiliate or subsidiary
company of that Party or (b) a successor to such Party’s business to which this
Agreement relates through any merger, consolidation or reorganization; provided
in each case that the entity to whom this Agreement is assigned agrees in
writing to be bound by the terms and conditions hereof and that the assignor
remains liable for any breach of this Agreement by the assignee or any
subsequent assignee.
 
13.        Independent Contractors.
 
The Parties are and intend to remain independent contractors. Nothing in this
Agreement shall be construed as an agency, business combination, joint venture
or partnership between the Parties.
 
14.        Applicable Law and Jurisdiction
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard or reference to its conflicts of law rules
or principles.  Any dispute between the Parties in connection with this
Agreement (including any question regarding its existence, validity or
termination) shall be submitted exclusively to the federal and state courts
located in New York County, New York.  Each party hereto submits to the
jurisdiction of the courts located in New York County, New York. In the event of
litigation between the parties in regards to this Agreement, the successful
party in terms of such litigation will be entitled to reimbursement of its
reasonable legal fees and litigation specific disbursements.
 
15.        Miscellaneous
 
15.1    Force Majeure. If for reasons of Force Majeure, as hereinafter defined,
any Party fails to comply with its obligations hereunder other than the payment
of money, such failure shall not constitute breach of contract, provided,
however, that such Party shall give the other Party prompt written notice of the
failure to perform and the reason therefor and uses its reasonable efforts to
limit the resulting delay in its performance. For the purpose of this Section,
“Force Majeure” shall mean acts of God; war; civil commotion; destruction of
production facilities or materials; fire, earthquake or storm; labor
disturbances or strikes; failure of public utilities or common carriers and any
other similar causes beyond the reasonable control of any party.
 
15.2    Severability. If any of the provisions of this Agreement is determined
to be invalid or unenforceable by any court of competent jurisdiction, such
finding shall not invalidate the remainder of this Agreement which shall remain
in full force and effect as if the provision(s) determined to be invalid or
unenforceable had not been a part of this Agreement. In the event of such
finding of invalidity or unenforceability, the Parties will endeavor to
substitute forthwith the invalid, or unenforceable provision(s) by such
effective provision(s) as will most closely correspond with the original
intention of the provision(s) so voided.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 24

--------------------------------------------------------------------------------

 




 
15.3    Entire Understanding. This Agreement and any attachments hereto
constitute a single, integrated written contract expressing the entire agreement
of the Parties with respect to the subject matter hereof and shall not be
modified, supplemented, or repealed except by a writing signed by each of the
Parties. No covenants, agreements, representations, or warranties of any kind
whatsoever have been made by any Party, except as specifically set forth in this
Agreement. All prior discussions, written communications, agreements and
negotiations with respect to the subject matter hereof have been merged and
integrated into and are superseded by this Agreement. Specifically, with respect
to the subject matter hereof, this Agreement supersedes that certain Letter Of
Intent, dated September 15, 2016 between the Parties.
 
15.4    Waiver. No waiver by any of the Parties to this Agreement of any breach
of any term, condition or obligation of this Agreement by any other Party shall
be construed as a waiver of any subsequent or continuing breach of that term,
condition or obligation or of any other term, condition or obligation of this
Agreement of the same or of a different nature. Neither the failure nor the
delay of either Party to enforce any provision of, or right or remedy under,
this Agreement shall constitute a waiver of such provision, right or remedy or
of the right of each Party to enforce each and every provision of this
Agreement. Any waiver of this Agreement must be in writing.
 
15.5    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each executed counterpart
may be delivered by way of facsimile and e-mail communication.
 
15.6    Headings. The headings and captions used in this Agreement are for
convenience only and shall not be considered in construing or interpreting this
Agreement.
 
15.7           Dollars.  All references in this Agreement to “$” or “dollars”
are to U.S. dollars.
 
16.        Specific Performance.
 
The rights and remedies of the parties hereto shall be cumulative. The
transactions contemplated by this Agreement are unique transactions and any
failure on the part of any party to complete the transactions contemplated by
this Agreement on the terms of this Agreement will not be fully compensable in
damages and the breach or threatened breach of the provisions of this Agreement
would cause the other parties hereto irreparable harm. Accordingly, in addition
to and not in limitation of any other remedies available to the parties hereto
for a breach or threatened breach of this Agreement, the parties shall be
entitled to seek specific performance of this Agreement and seek an injunction
restraining any such party from such breach or threatened breach.
 


* Confidential treatment has been requested for certain portions of this
Exhibit. The confidential portions of this Exhibit have been omitted and filed
separately with the Securities and Exchange Commission. Such portions have been
marked with “****” at the exact place where material has been omitted.
 
Exhibit 10.1, 25

--------------------------------------------------------------------------------

 




 
AS WITNESS, the Parties have caused this Patent and Technology License and
Purchase Option Agreement to be signed on the date first written above.
 
Q BIOMED INC.


______________________
Name:
Title:


BIO-NUCLEONICS INC.




______________________
Name:
Title:

 
 
 
 
 
 
 
 
 

Exhibit 10.1, 26

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 